﻿2.	 I am particularly delighted with the opportunity to address this Assembly. This is my first visit here in this capacity and already I feel that I am among friends. This is as it should be. For we are all united by our desire to translate into reality the philosophy behind the founding of this world body. It was the hope of the founding fathers that this Organization, representing peoples of different political, cultural, economic and social backgrounds, should be an effective instrument for harmonizing different views, reconciling competing interests and concerting such action as would give substance to mankind's aspirations for peace and plenty in justice and dignity. Ideals nobler than these for structuring a world order will definitely be difficult to find. To live up to such high expectations is the great challenge before all of us who are assembled here.
3.	Permit me, Mr. President, to convey to you my heartiest congratulations on your election as President of this twenty-eighth session of the General Assembly. It is a fitting tribute to your sterling qualities as a diplomat who has rendered distinguished services not only to your country, but also to the international community as a whole. Your election is also a well-deserved honour for your country,
Ecuador, with which my country enjoys warm relations, and which has shown consistent adherence to the principles and purposes of our Charter. I have no doubt that under your wise guidance this session of the General Assembly will achieve great success.
4.	My congratulations also go to the members of your Bureau and to the distinguished Secretary-General of the United Nations, Mr. Kurt Waldheim, who, since his assumption of office, has brought great dedication and sense of personal commitment to his heavy task. I wish him continued success and God's blessing. I wish also to place formally on record my appreciation of the excellent services rendered to this Organization and humanity by the past Secretaries-General, particularly the late Dag Hammarskjold and U Thant.
5.	Thirteen years ago my country was admitted as the ninety-ninth Member of this Organization. On that occasion, the then Prime Minister of Nigeria, the late Sir Abu-bakar Tafawa Balewa, expressed the belief of Nigeria in the United Nations as the only effective machinery for bringing about world peace and the progress of mankind generally. Today, I wish to reaffirm my country's faith in the purposes and principles of the Charter of the United Nations. We in Nigeria believe that if all Members States adhere strictly to the provisions of our Charter, as an earnest of their dedication to the ideals of our Organization, then we may yet accomplish that unique and bright promise for all mankind which the United Nations represents.
6.	I am a strong believer in the United Nations. I therefore find it rather disturbing that the image which some people tend to have of the United Nations is a misleading one of lack of dramatic success in dealing immediately with some of the major problems of peace and security, of human rights, and the degrading poverty of a large majority of the world's population. Proceeding from such a viewpoint, the conclusion is often heard that this Organization is hardly any more relevant to our times. I do not share such pessimism, and I venture to suggest that most Africans would not accept such a doleful assessment of the United Nations. We are all well aware of its shortcomings and its failings. These are, in some measure, a reflection of the world which produced and now operates the Organization. It is necessary to seek to improve its effectiveness, but we in Africa hope that the States Members of the United Nations will embark on such a process in a manner that would not do damage to this Organization which is so vital to the vast underprivileged, as yet developing, population of the third world. 

7.	For millions of such peoples throughout the world, the United Nations provides an indispensable forum for bringing to world attention, some of the problems that plague the world, and for which, all too often, no other means of solution are apparent. The United Nations can and does bring to bear the moral weight of world opinion on many a controversial issue. That explains its great value to the smaller nations and to the dispossessed and downtrodden peoples of the world. For example, it is clear that without the moral pressure exerted on colonial Powers, principally by this Organization, the struggle for self-determination and independence would definitely have been more difficult for many of the nations that are today proud Members of the United Nations. Nor can we ignore the invaluable services rendered by the Organization and its specialized agencies in the vital areas of health, literacy campaigns, child welfare and the championship of progressive labour legislation on a world-wide basis.
8.	It cannot be over-emphasized that the primary purpose of the United Nations is "to save mankind from the scourge of war". Unfortunately, we have not always attained this lofty objective. There have been breaches of peace, such as in Korea, and Viet-Nam, with consequences no less dismal and harrowing for those affected. However, since 1945, there has been no global war such as mankind experienced to its horror during the first half of this century. It is to the credit of this Organization that, even when conflicts do occur between nations in recent times, peaceful intervention by the United Nations has succeeded in arresting them. In other areas of the world, the United Nations continues to play a key and vital role in providing physical stability and preventing a deterioration of unhappy and unstable political and social conditions. It is, therefore, not unjustified that we should look back on the 28 years of the existence of this Organization with some degree of satisfaction. The little measure of stability and hope that the world and its many peoples have been given these past 28 years has been worthy of the long hours spent in this hall as well as in the chambers of the Security Council and other organs of the United Nations.
9.	Of course, to acknowledge these areas of achievement of the United Nations should by no means lull us into a sense of complacency. As in every human organization, there are areas of United Nations activities that cry out for urgent attention and improvement. Among these is the imperative need to correct the structural and institutional deficiencies that hamstring some of its operations. When the Charter was framed, five nations were entrusted with the responsibility of "policing" the whole world. In the prevailing circumstances of those days such an arrangement might have been justifiable and acceptable. It is no longer so today. An urgent review of the decision-making processes in the United Nations system, taking into full account existing political realities, is long overdue. I need hardly say that one area of immediate concern is the increasing use of the veto in the Security Council in support of causes which seem to be in conflict with the noble objectives of the Charter. In this connexion, it must be emphasized that African nations, and indeed most nations of the world, have been distressed at the constant use of the veto to block meaningful initiatives in matters relating to fundamental human rights, freedom and human dignity in many areas of the world and, in particular, in parts of Africa still under foreign or minority regimes. It is our hope, therefore, that the nations which at present enjoy the privileges of veto power should use it responsibly in furtherance of world peace and the progress of mankind.
10.	The Secretary-General has, in the introduction to his latest report on the work of the Organization, invited us to participate in a "constructive debate" about the future of this Organization [A/9001/Add. 1, p.l]. It is my hope that in responding to this invitation all Member States would advance proposals that would ensure that the resolutions and decisions of the United Nations are implemented by all Member States.
11.	It is a matter for great relief that in the world today preoccupation with outmoded rivalries and enmities on the one hand, and ideological distrusts and suspicions on the other is now being progressively replaced by the spirit of accommodation. The admission of the Federal Republic of Germany and the German Democratic Republic into the United Nations justifies the expectation that before long there will be genuine universality of representation in this Organization. I congratulate them, as well as the Commonwealth of the Bahamas, on their admission.
12.	While commending the important steps towards ending the legacies of the Second World War in Europe, we must state that steps towards normalization of the situation in that continent should be matched by the continuing search for peace, understanding and co-operation throughout the world. The search for peace and security must be in a global context and must involve the active participation of all countries. We welcome agreements between the superpowers inasmuch as these agreements lessen the fear and threat of nuclear warfare. However, we are compelled to call on the super-Powers to resist the temptation of limiting their negotiating spirit only to such issues as are of narrow interest to them and their people. We must insist that their negotiations and agreements which affect the fate of others should take account of the views of those concerned. For every nation and every country, great or small, rich or poor, has a stake in peace and security. It is therefore essential that each should participate, on the basis of sovereign equality, in resolving issues of concern to the whole world.
13.	A few months ago the Organization of African Unity [OA U\ celebrated its tenth anniversary. I had the great privilege of presiding over the ceremonies and the tenth session of the Assembly of Heads of State and Government of the OAU. I should like to express the deep appreciation of OAU and all the people of Africa to the United Nations for the co-operation, inspiration and assistance that have continued to characterize the relations between our regional organization and this world body. We highly appreciate the constant interest of the United Nations as an institution, and the unfailing concern of the Secretary-General and the various agencies in developments in Africa and the progress of OAU. All this is in keeping with the spirit of Article 52, which encourages regional organizations "consistent with the Purposes and Principles of the United Nations".
14.	The Charter of the United Nations and the Universal Declaration of Human Rights contributed significantly to the basis and the charter of OAU. Permit me, therefore, to make some observations about how our regional organization has been addressing itself to the many problems confronting our continent.
15.	The birth of OAU in 1963 was a great act of faith, and its response to the challenges of modern times has filled all Africans with joy and immense pride. After only 10 years we have overcome some of the earlier impediments and difficulties in our way. Independent countries from all parts of Africa, with a variety of historical, political, linguistic and social backgrounds, are now united in our organization, which has come to be recognized as the voice of our continent.
16.	Of course, when we reviewed the various activities of OAU at that meeting we acknowledged that we had not achieved all our objectives. Indeed, it would have been difficult to achieve every single one of our aims and objectives in a short decade, given the uncertainties and unforeseen contingencies of world events. However, we have succeeded in consolidating our national independence, and in settling among ourselves and without distracting attention from outside Africa, many such intra-African disputes that have arisen. We have launched many economic and social programmes for improving the quality of life of our peoples in a spirit of self-reliance.
17.	We have brought the meaning of African unity and co-operation much nearer to each African's heart. We have continued to uphold, as central to the problems of our continent, the spirit of self-sacrifice, of compromise, and of reconciliation. We have pledged to redouble our efforts with a view to eradicating all forms of colonialism and racism from our continent, and thus assume control of our continent's destiny. Above all, OAU has symbolized the collective effort of the Governments of Africa and their peoples to uphold for ever the dignity and stature of the African in this world.
18.	The problem posed by the continuation of colonialism, racism and apartheid is the most intractable problem that has confronted us on the continent. Not only do colonialism, racism and apartheid constitute an unbearable affront on human dignity in the areas where those evils exist; they represent a great threat to the sovereignty and territorial integrity of independent African States and to international peace and security. Thirteen years after the adoption of United Nations resolution 1514 (XV) on the granting of independence to colonial countries and peoples, more than 30 million Africans, spread over about one-sixth of our continent, continue to be denied their human rights, exploited and subjugated under minority, racist and colonial regimes. In defiance of world public opinion and in contemptuous disregard of the decisions of all international organizations of African unity, those regimes have fanatically frustrated and resisted all attempts at introducing constitutional changes designed to involve, in simple justice, the majority of the inhabitants of those lands in the processes that govern their destiny and their daily lives. Thus denied constantly of their basic and legitimate rights, and bereft of all hope of change by an impervious and inflexible ruling class, is it any wonder that the voice of despair is turning reasonable men who desire nothing but peace and progress to their frightful alternatives offered by constant frustration and loss of hope? Can we wonder then that the people are attracted, in such a situation, to the painful alternative of force and conflict? For our part in OAU we have no choice but to give whole-hearted support to the efforts of our unfortunate brothers to restore their legitimate right to self-determination and independence. In the words of the Solemn Declaration on General Policy adopted at our tenth anniversary session:
"... our support for the liberation struggle was adopted in response to the legitimate and profound aspirations of our peoples and should be viewed less as a circumstantial community of interests than as an awareness of the common destiny of all peoples of the African continent".
19.	At the same meeting, the African Heads of State and Government viewed with satisfaction the progress made in the decade since the establishment of OAU in the legitimate struggle of the peoples of Angola, Guinea-Bissau and the Cape Verde Islands, Mozambique, Namibia, Zimbabwe, the Comoro Islands, the so-called French Somaliland, the so-called Spanish Sahara, the Seychelles Islands and the islands of Sao Tome and Principe. The struggle and the pressure will continue in Africa until the stain of this degradation of human dignity has been removed and until the African, everywhere on his continent, can raise his head proudly in independence and self-determination and thereby be able to contribute his quota to world progress.
20.	In this regard, Mr. President, let me commend to you and to members of this honourable Assembly the bold and momentous step taken by the long-oppressed people of Guinea-Bissau and their political party in declaring their country independent. We in Africa believe that the struggle for final consolidation of the independence of this new nation will be much assisted by the practical support and co-operation which all men of goodwill and all who subscribe to the principles of the Charter of this Organization will extend, promptly and without hesitation, to the efforts of the rightful owners and peoples of Guinea-Bissau.
21.	The declaration of independence by the people of Guinea-Bissau has received the overwhelming support of member States of OAU and of the friends of Africa. I should like, on behalf of Africa, to thank those friends for their prompt recognition accorded to that new State. It is our hope, therefore, that that new nation will shortly take its rightful position as a proud member of the international community.
22.	What of the special case of Namibia? The situation in Namibia continues to be a source of considerable embarrassment and concern to this Organization. I do not need to go over the various steps that have been taken by the United Nations and its competent organs to bring some rational solution to the situation created in Namibia by the intransigence of the racist regime of South Africa which still occupies that country illegally. The United Nations has endeavoured to carry out its fundamental responsibilities to the hapless people of Namibia by repeatedly providing opportunities for a progressive and peaceful transformation of the situation in the country. It was the hope of many people in different parts of the world that the South African Government would, in its own wider interests, take advantage of the opportunities offered by the United Nations to fulfil its woefully neglected obligations to the people of Namibia.
23.	But what have we found? The South African Government is intent upon defying the opinions of the world. Even after the International Court of Justice has expressed opinions which clearly indicated that the South African Government had no further moral or legal right to dominate Namibia, the South African Government continues to subject the people of that country to its Fascist social and political system.
24.	One is entitled to ask why it is that of all the Territories that were entrusted to the colonialist Powers under the Trusteeship System, only in Namibia, the Territory entrusted to South Africa, has this international trust been betrayed. All the Territories are today full Members of the United Nations or on their way to independence. We in Africa strongly believe that the United Nations and particularly the permanent members of the Security Council have a duty and responsibility to use all means at their disposal to compel South Africa to withdraw from Namibia and thereafter to assume control of the Territory and to administer it until it attains full independence.
25.	Side by side with the steady pressure and progress in the efforts of the liberation movements in various parts of Africa, we witness with dismay the support that continues to be rendered by some nations to two Member States of this Organization that have the dubious distinction in history of being the sole advocates of repression and colonialism and racism. Also, the illegal regime in Salisbury still continues because of the non-compliance by certain Member countries of this Organization with the unanimous decisions of the Organization and of mankind. Perhaps those who prefer to sell a few goods to such an illegal clique, or to buy such commodities as the racists of Salisbury wish to sell in order to maintain themselves in power, have made their own calculations and prefer their temporary material profit to their sense of honour and their position in history.
26.	While on this subject, perhaps I should emphasize again the sadness of Africa in the face of the stubborn and unreasonable intransigence of those white regimes that continue to constitute themselves as enemies of Africa and of the third world. Nobody in Africa wishes to adopt the path of armed struggle and conflict against those minority regimes for the love of it. Nobody has asked that people who normally live in Africa and wish to consider themselves as part of Africa should, by any manner or means, be made to feel unwelcome. Those who are born among us and live and join us both in spirit and co-operation are welcome to live in Africa. For they are Africans. It is for this reason that we made genuine efforts to assure the world of our desire for. racial harmony on conditions of mutual respect and fundamental human rights of all the inhabitants of the continent. Is that not a message of hope for the colonialist and racist regimes? The Lusaka Manifesto  which was presented to this Assembly three years ago by my dear friend and brother, President Ahmadou Ahidjo of the United Republic of Cameroon on behalf of Africa,  embodied Africa's effort to work out a peaceful solution to the colonial and racial problems of the continent — problems which are not of our own making. What was the response? The colonialist and racist regimes rejected out of hand our peace offer and rewarded us with intensification of repressive laws in the areas under their control, massacres of our people, inspired assassination of the authentic leaders of the African freedom movements, and attacks on independent African countries.
27.	Viewed, therefore, against the background of our efforts to initiate peaceful solutions, and the response we got, we are bewildered that several countries which claim to be friends of Africa continue to give such material and moral support to the colonialist and racist regimes, and to strengthen them in their oppression of our peoples. Permit me to appeal again on behalf of Africa to those who give support to our oppressors. It is time for all of us Members of the United Nations to join hands in an effective and total isolation of the colonial and racist regimes in southern Africa. It is time for us to tighten sanctions against the rebel clique in Salisbury. In addition, I appeal to the United Nations and the international community generally, to extend to the liberation movements and to the millions of Africans under severe oppression and exploitation, such material assistance as would ensure fulfilment to the African peoples of the promise held out by the Charter of the United Nations.
28.	Time is on the side of the African in the struggle against colonialism and apartheid. Victory is sure to be ours in the war against oppression and deprivation of individual liberty. But the United Nations and its Member countries can render the process less painful and can help to make the road shorter by taking necessary steps before it is too late. By so doing, they would be contributing to the increase of peace and progress, in place of unhappiness and pain and suffering in the world.
29.	During our tenth anniversary session, the African Heads of State and Government adopted another document of considerable importance. I refer to the African Declaration on Co-operation, Development and Economic Independence. In the 10 years since OAU was founded, we have observed that the promise of substantial economic development, leading to the path of economic independence, as contained in the charter of OAU, has not been marked by encouraging progress. On the contrary, the pattern has been one of continuing deterioration in the economic and social conditions of African and developing countries generally. The gap between us and the developed countries continues to grow even wider. Measures adopted during the last decade, we found, have been frustrated by other developments in the world at large, over which we have little say and no control. The terms of trade have constantly gone against us. World monetary arrangements have been made without consultations with us and without adequate consideration of our interests.
30.	Faced with this situation and firmly convinced that our economic destiny must be taken firmly in our own hands if noticeable improvement is to be achieved, African States solemnly proclaimed their determination to achieve the economic independence and development of the continent through the effective mobilization of Africa's own human and material resources. To this end, we decided to accelerate the implementation of the Africanization policy in each of our countries and to ensure effective and equitable African representation in international organizations.
31.	Bearing in mind the loss which Africa has suffered and continues to sustain through the foreign exploitation of its natural resources, we resolved to defend vigorously, continually and jointly, the sovereign rights of our countries to exercise full and effective control over our resources.
32.	We believe that the time has come for the rich in this Organization to ponder seriously on the danger of being surrounded by so many poor. In their own self interest, if not for the sake of humanity in general, the rich nations should at least give us an even chance of pulling ourselves up. It is no longer our intention to go cap in hand to the door of the rich. What we want and demand is the opportunity for our own people to be afforded a chance of acquiring those skills and those elements of technology without which no decent and progressive economic system can be structured and maintained in the modern world. We have learned that we cannot expect help, at least not of the order that would make a significant contribution to our own needs of development. But the older, more experienced and more technologically advanced countries can still do much to redeem the pledge they made to humanity and to this Organization by not putting impediments in our way, by making less selfish and lopsided marketing arrangements for our own produce and by facilitating our determination to utilize such resources as we have in the interest of our own peoples. I hope that this session of the General Assembly will approve a constructive idea which emerged from the Fourth Conference of Heads of State or Government of Non-Aligned Countries, held at Algiers from 5 to 9 September 1973, namely, that a special session of the General Assembly devoted to economic matters should be held in 1975, when we shall be half way through the Second United Nations Development Decade.
33.	I shall conclude my address by referring to the urgent and serious problem of the Middle East, an area with which Africa enjoys strong and deep ties.
34.	As if the situation whereby about 2 million hapless refugees have been dispossessed of their homelands and virtually condemned to live out their lives in tents was not bad enough, the conditions of "no war, no peace" compound the problem. Since June 1967 parts of the territories of States Members of our Organization have remained under foreign occupation by another State Member of the United Nations. When the Security Council adopted its famous resolution 242 (1967) of 22 November 1967, it was widely accepted that the provisions of that resolution formed a balanced framework for an equitable and honourable solution to the crisis. It was the greatest hope for peace based on justice in that region. Not only has peace proved elusive; we are all witnesses to the unspeakable series of aggressions, heartless and mindless brutalities, harassments and massacres, not to speak of air piracies and hijackings, which dominate the news from the area. Needless to say, such conditions are a constant threat to world peace and security.
35.	OAU has, in session after session, expressed great concern at the situation. We did even more. As will be recalled, in 1971 a mission of four African Heads of State paid a visit to Egypt and Israel. It was a great honour and privilege for me to have been a member of that mission. Our objective was to see how best OAU, since one of its member nations was involved in the Middle East conflict, could contribute, even if in small measure, to the efforts of the United Nations and others towards a just and peaceful solution or, at any rate, the reduction of the tension of the explosive situation.
36.	During its tenth session, held in Addis Ababa-last May, OAU once again reviewed the seemingly intractable situation in the Middle East. It adopted a resolution and charged me, as its current Chairman, with the task of presenting its views to this Assembly.
37.	Permit me, therefore, to read out the resolution which was unanimously adopted by the Assembly of African Heads of State and Government:
"The OAU Assembly of Heads of State and Government, meeting in its Tenth Ordinary Session in Addis Ababa, Ethiopia, from 27 to 29 May 1973,
"Having heard the statement of His Excellency El Shafei, Vice-President of the Arab Republic of Egypt, on the situation in the Middle East in general, and in particular on that resulting from the continued occupation of part of the territory of Egypt since the Israeli aggression of 5 June 1967,
"Recalling all OAU resolutions adopted in this respect, and especially resolution AHG/Res.67 (IX) of the Rabat Summit Conference,
"Reaffirming resolution 2949 (XXVII) of the United Nations General Assembly, passed in December 1972,
"Aware of the danger emanating from the deterioration of the situation in the North-East of Africa as a result of the continued aggression perpetrated against the territory of Egypt and other Arab territories — a danger which threatens the security, territorial integrity and unity of our continent,
"Noting with deep concern that despite the numerous resolutions of the OAU and the United Nations calling upon it to withdraw from all occupied African and Arab territories, Israel not only persists in refusing to implement resolutions, but also continues to practise a policy with a view to creating in the said territories a state of fait accompli aimed at serving its expansionist designs,
"Deploring the systematic obstruction by Israel of all the efforts exerted to reach a peaceful solution to the problem at both the international and African levels,
"Recalling in this respect the negative attitude of Israel towards the mission of the ten African Heads of State mandated by the OAU to work for the implementation of Security Council resolution 242 (1967) of 22 November 1967, which stipulated in particular withdrawal of Israeli forces from all the occupied territories, in conformity with the principle of the inadmissibility of the acquisition of territories by force,
"Noting with satisfaction that the Arab Republic of Egypt has spared no effort to reach a just and durable solution of the problem, and that these efforts have been
characterized by the constructive co-operation of Egypt with international as well as African forums,
"Noting further that the intransigence of Israel and its systematic refusal to abide by the will of the international community constitutes a threat to the security of the continent,
"Fully aware that the massive military, economic and other aid as well as the political and moral support granted to Israel by certain Powers enable it to pursue its aggression and encourage it to commit acts of terrorism, especially the tragic act of shooting down the Libyan civilian aircraft, which resulted in the loss of innocent lives,
"1. Takes note of the statement of His Excellency H. El Shafei, Vice-President of the Arab Republic of Egypt;
"2. Strongly condemns the negative attitude of Israel, its acts of terrorism and its obstruction of all efforts aimed at a just and equitable solution of the problem in accordance with Security Council resolution 242 (1967) c* 22 November 1967;
"3. Calls once more for the immediate and unconditional withdrawal of Israeli forces from all occupied African and Arab territories;
"4. Declares that all changes effected by Israel in the occupied territories are null and void, and pledges not to recognize any changes leading to a fait accompli or likely to jeopardize the territorial integrity of the countries which are victims of the Israeli aggression;
"5. Recognizes that the respect of the inalienable rights of the people of Palestine is an essential element in any just and equitable solution, besides being an indispensable factor for the establishment of permanent peace in the region;
"6. Reaffirms in the name of African solidarity and by virtue of article II, paragraph 1 (c) of the OAU Charter its active and total support for the Arab Republic of Egypt in its legitimate struggle to recover entirely and by all means its territorial integrity;
"7. Draws the attention of Israel to the danger threatening the security and unity of the African continent as a result of its continued aggression and refusal to evacuate the territories of the States victims of that aggression and declares that the attitude of Israel might lead OAU member States to take, at the African level, individually or collectively, political and economic measures against it, in conformity with the principles contained in the OAU and United Nations Charters;
"8. Earnestly calls upon the big Powers supplying Israel with arms and military equipment of all kinds and granting it moral and political support that enables it to strengthen its military potential to refrain from doing so;
"9. Strongly supports the Egyptian initiative requesting the United Nations Secretary-General to report to the Security Council on the explosive situation prevailing in the Middle East, and expresses the hope that the Security Council shall take every appropriate measure to implement immediately the relevant resolutions adopted by the United Nations, so that a just and durable peace may be established in the region;
"10. Designates the Foreign Ministers of Nigeria, Chad, Tanzania, Guinea, Algeria, Kenya and the Sudan to be the spokesmen of the OAU on this matter at the Security Council of the United Nations on 4 and 5 June
1973;
"11. Entrusts the current Chairman of the Assembly of Heads of State and Government to present the views of the OAU on the matter at the next session of the General Assembly of the United Nations."
There is the unanimous voice of Africa on this issue.
38.	Since then, the six Foreign Ministers designated by the OAU Assembly of Heads of State and Government have participated in the Security Council meetings that were specifically convened at the instance of Egypt.  The debate that ensued, though extensive, produced no results that could bring peace nearer to that region. OAU cannot condone a situation whose final determination can be decided only by the force of arms. We regard it as an intolerable provocation that part of Egypt, a member State, should continue to remain under armed occupation in spite of the unanimous expressions of international opinion against the acquisition of territory by force of arms.
39.	Members of OAU desire peace in the Middle East —  peace based on equity; peace that does not insist on acquisition of other people's territory as a pre-condition; peace that acknowledges the right of all nations in the area to exist in security; peace that places a premium on respect for cultural diversity; peace that upholds the dignity of man and draws sustenance from the principles enunciated in the Universal Declaration of Human Rights and the Charter of the United Nations. For all the inhabitants of the area have every right to expect that they should no longer be distracted from the urgent tasks of economic reconstruction and social development. They have every right to live in peace and to continue to contribute, as they have done in the past and in history, to the mainstream of human civilization. That is the Middle East that the people of Africa envisage and fervently desire to see.
40.	This is my message. This is the solemn assignment entrusted to me by OAU.